Title: From George Washington to William Stephens Smith, 8 October 1782
From: Washington, George
To: Smith, William Stephens


                  Dear Sir
                     
                     Head Quarters 8th Octo. 1782
                  
                  I have received your favor of Yesterday.
                  From the ill success which I have lately experienced in Attemptg to obtain Alterations in Arrangements made by Congress—I have very little Encouragement to hazardg another—The best Advice I can give you therefore; is to wait the Arrival of the Secretary at War, who is expected here in a short Time; & make your Application to him—As he is in fact, I believe, considered to be Head of your Department, he will be able to give you all the Satisfaction, perhaps, that you will be able to obtain from any other Quarter.  I am &c.
                  
               